Citation Nr: 0727788	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
left tibia and fibula fracture, with traumatic arthritis, 
currently evaluated as 40 percent disabling.  

2.	Entitlement to an increased rating for the residuals of a 
fracture of the 2nd lumbar vertebra, with traumatic 
arthritis, currently evaluated as 30 percent disabling.  

3.	Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased (compensable) rating for  a 
callus of the 5th metatarsal of the left foot.  

5.	Entitlement to an increased (compensable) rating for 
bilateral inguinal hernias, status post surgical repair.  

6.	Entitlement to an increased (compensable) rating for  
bilateral hearing loss.  

7.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to January 
1958 and from April 1958 to February 1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in May 2004.  


FINDINGS OF FACT

1.	The postoperative residuals of a left tibia and fibula 
fracture is manifested by a some leg length discrepancy and 
painless range of motion from 5 degrees of dorsiflexion to 15 
degrees of plantar flexion.  The manifestations are not shown 
to render impractical the application of the regular 
schedular rating standards.  

2.	The veteran's low back disorder is currently manifested by 
deformity of the L-2 vertebra; range of motion of 80 degrees 
forward flexion, with pain; 10 degrees extension, with pain; 
left and right lateral flexion to 30 degrees, with pain; and 
left and right rotation to 30 degrees, with pain.  He has not 
had any episodes of intervertebral disc disease in the past 
12 months that necessitated bedrest or treatment by a 
physician.  Ankylosis is not demonstrated.  

3.	The veteran's left knee disorder is currently manifested 
by the range of motion from 0 to 110 degrees, with minimal 
amounts of pain and crepitus.  There is no evidence of 
subluxation of instability.

4.	The veteran has a tender callus on the fifth metatarsal of 
the left foot.  

5.	Both right and left inguinal hernia scars are well healed, 
with no hernias at present.  

6.	Bilateral hearing loss is currently manifested by average 
pure tone thresholds of 55 decibels in the right ear and 48 
decibels in the left, with speech recognition ability 100 
percent correct in the right ear and 94 percent correct in 
the left ear.  

7.	Service connection is currently in effect for the 
residuals of a left tibia and fibula fracture, with traumatic 
arthritis, rated 40 percent disabling; the residuals of a 
fracture of the second lumbar vertebra, with traumatic 
arthritis, rated 30 percent disabling; tinnitus, rated 10 
percent disabling; chondromalacia of the left knee, rated 10 
percent disabling; a callus of the fifth metatarsal of the 
left foot, rated 10 percent disabling; bilateral hearing 
loss, rated noncompensable and a bilateral inguinal hernia 
repair, rated noncompensable.  

8.	The veteran reported that he had 2 years of college 
education and work experience as a computer analyst. 

9.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  

CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 40 percent for the 
postoperative residuals of a left tibia and fibula fracture, 
with arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5262 (2006).  

2.	The criteria for a rating in excess of 30 percent for the 
residuals of a fracture of the 2nd lumbar vertebra, with 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5243 (2006).  

3.	The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5257 
(2006).  

4.	The criteria for a rating of 10 percent, but no more, for 
a callus formation of the left fifth metatarsal have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, 
Codes 7819, 7804 (2006).  

5.	The criteria for a compensable rating for bilateral 
inguinal hernia repairs have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7338 
(2006).  

6.	The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Code 6100 (2006).  

7.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2002 and May 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the majority of 
the appellant's claims, any questions as to the appropriate 
effective date is rendered moot.  Regarding the grant of a 
ten percent evaluation for callus formation of the 5th 
metatarsal of the left foot, this increase does not result in 
an increase in the combined evaluation of the veteran's 
disabilities so that any question involving the appropriate 
effective date is rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming increased evaluations for the 
majority of his service connected disabilities.  The Board 
has reviewed the pertinent evidence of record, which 
basically consists of two sets of VA compensation 
examinations in 2003 and 2004 and VA outpatient treatment 
records dated from 2002 to 2004.  Each disability shall be 
separately discussed.  Although regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's orthopedic 
disorders, has taken the veteran's complaints of pain into 
consideration, where appropriate.

Service connection for the residuals of a fractured left tibia 
and fibula, with traumatic arthritis, was granted by the RO in 
a 1966 rating decision.  The current 40 percent evaluation was 
assigned at that time.  It is, accordingly, protected from 
reduction.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For impairment of the tibia and fibula, nonunion with loose 
motion, requiring a brace, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5262.  

For ankylosis of the ankle, in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity, a 
40 percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5270.  

Disability ratings may be assigned where there is shortening 
of a lower extremity of more than 1 1/4 inches.  Separate 
ratings however, are not to be combined with other ratings 
for fracture residuals or faulty union.  As such, a separate 
rating under this provision is not for application.  See 
38 C.F.R. § 4.71a, Code 5275.

An examination was conducted by VA in January 2003.  At that 
time, his history of surgical procedures on the left ankle 
was reviewed.  It was noted that he had a fracture in 1963, 
with open reduction internal fixation of the ankle, and two 
subsequent operations including irrigation and debridement 
for nonunion and intramedullary rodding.  He complained of 
leg length discrepancy.  He had pain along the distal tibia 
and stated that there was limited ankle motion with 
difficulty climbing stairs or standing on hills.  Ankle range 
of motion was dorsiflexion to 30 degrees, plantar flexion to 
20 degrees, eversion to 10 degrees and inversion to 10 
degrees.  His left medial malleolus is a half inch distal to 
his right medial malleolus.  He showed a cavus deformity of 
approximately 8 degrees at the distal tibia.  The pertinent 
assessment was of traumatic malunion of the left tibia with 
leg length discrepancy of a half inch between the left and 
right lower extremities.  

An examination was conducted by VA in May 2004.  At that 
time, the examiner indicated that the veteran had a leg 
length discrepancy that was over one inch.  He did have 
limited mobility in his left ankle.  Painless range of motion 
was from 5 degrees at dorsiflexion to 15 degrees of plantar 
flexion.  

The veteran is already receiving the maximum schedular 
evaluation for an ankle disorder under applicable 
regulations.  This rating is protected from reduction.  It 
contemplates malunion and limitation of ankle motion.  He is 
separately rated for knee impairment, otherwise discussed 
herein. 

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  On examination by VA in 
May 2004, the examiner was requested to comment on how the 
veteran's service connected disabilities, including his left 
ankle disorder, affected his ability to work.  He commented 
that the veteran appeared to be functioning well as a 
computer analyst, although he was not able to do any type of 
recreational activity because of his limited endurance.  This 
is not considered to be sufficient for an extraschedular 
award and, as such a rating in excess of 40 percent is not 
considered to be warranted.  

Service connection for the residuals of a fracture of the 2nd 
lumbar vertebra, with traumatic arthritis was initially 
established by rating decision of the RO in 1966.  The 
evaluation was increased to 30 percent after decision of the 
Board in 1996 on the basis of moderate back disability and 
deformity of a lumbar vertebra for which an extra 10 percent 
evaluation is warranted.  The veteran's current claim for an 
increased evaluation was received by VA on September 30, 
2002.  

On September 23, 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
					60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months..............................	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months............................	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  The General Rating Formula for Diseases and 
Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Prior to September 26, 2003, other than Code 5293, the old 
provisions for lumbar spinal pathology provided for a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  Under Code 5285, a 10 percent rating was assigned 
for demonstrable deformity of a vertebral body, following 
compression fracture.

An examination was conducted by VA in January 2003.  The 
veteran's history of L-2 compression fracture during service 
was related.  He now complained of continued pain in the 
back, with no radiation of symptoms.  Examination revealed 
tenderness to palpation in the midline in the upper lumbar 
region.  Forward flexion was to 80 degrees and extension 
backward was to 10 degrees, with pain.  Lateral side bending 
was to 20 degrees, bilaterally.  Manual motor testing showed 
5/5 in all major musculature of both lower extremities.  Deep 
tendon reflexes were 2+, but symmetric.  X-ray studies showed 
mild scoliosis of the upper lumbar spine, with some wedging 
of L-2.  There were six lumbar vertebrae noted.  There was 
spondylosis in the upper lumbar region and mild narrowing of 
all of the intervertebral discs throughout the lumbar region.  
There were no misalignments and no acute fractures.  The 
assessment was mechanical low back pain secondary to 
traumatic leg length discrepancy, left greater than right.  

An examination was conducted by VA in May 2004.  At that 
time, range of motion of the lumbar spine was to 80 degrees 
forward flexion, with pain; 10 degrees extension, with pain; 
left and right lateral flexion to 30 degrees, with pain; and 
left and right rotation to 30 degrees, with pain.  These were 
active ranges of motion, but there was no difference with 
passive motion.  Neuromotor sensory examination for the 
lumbar spine showed 5/5 motor strength in both lower 
extremities.  Sensory distributions in the feet were grossly 
intact.  Deep tendon reflexes were equal and symmetrical at 
the knees and ankles.  The veteran did not have pathologic 
reflexes, including clonus, Babinski and did not have any 
muscle spasm noted.  He did walk with an antalgic gait.  He 
had not had any episodes of intervertebral disc disease in 
the past 12 months that necessitated bedrest or treatment by 
a physician.  

The veteran is currently in receipt of a combined 30 percent 
rating for lumbar disability, including back impairment and 
deformity of one of his lumbar vertebra.  The record 
continues to show deformity of the L-2 vertebra, which, while 
part of the evaluation for a 10 percent rating, no longer 
carries a separate 10 percent that may be combined with other 
disability.  For a rating in excess of the current 30 percent 
evaluation, the veteran would have to demonstrate forward 
flexion of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
This has not been demonstrated in the evidence of record.  
As such a rating in excess of the current 30 percent rating 
must be denied.  

Service connection for the veteran's left knee disorder was 
granted by rating decision of the RO in 1966, with a 
noncompensable evaluation initially assigned.  The rating 
was increased to 10 percent in a 1996 rating decision.  The 
rating is based essentially on evidence of slight limitation 
of motion.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

An examination was conducted by VA in January 2003.  At that 
time, range of motion of the left knee was from 0 degrees 
extension to 130 degrees flexion.  There was positive 
patellofemoral crepitation and mild apprehension.  X-ray 
studies of the knee showed mild osteoarthritic disease.  On 
examination by VA in May 2004, the range of active and 
passive motion of the left knee was from 0 to 110 degrees, 
with minimal amounts of pain.  There was no any presence of 
incoordination, weakness or fatigue.  

The veteran has arthritis of the left knee that causes 
limitation of motion that is not considered compensable 
under the rating criteria.  As such, a 10 percent evaluation 
is warranted.  It is noted that in cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
In this case, however, there is no indication of other 
impairment of the knee that causes disability.  The veteran 
does have some crepitus, but no instability or recurrent 
subluxation.  As such, a separate evaluation is not warranted 
at this time and an increased rating, beyond the current 10 
percent evaluation must be denied.  

Service connection for a callus formation of the left fifth 
metatarsal was established by rating decision of the RO in 
1972, with the current noncompensable evaluation awarded at 
that time.  

The veteran's left fifth metatarsal callus formation has been 
rated as a benign skin neoplasm, which is to be rated as a 
scar.  38 C.F.R. § 4.118, Code 7819.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  Note (1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

The veteran was afforded an examination by VA in May 2004.  
At that time it was noted that the veteran had a tender 
callus formation over the fifth metatarsal head that was not 
deemed to cause any functional loss.  It was noted that this 
did occasionally affect his ability to ambulate and get 
around.  The Board believes that this tender callus warrants 
a 10 percent rating similar to that of a tender superficial 
scar.  As such, this is granted to this extent.  There is, 
however, no basis for a higher rating to be assigned.  As 
noted, there is no evidence of significant functional 
impairment, or other basis for a higher rating.

The veteran is claiming a compensable evaluation for the 
residuals of the bilateral inguinal hernia repair that he 
underwent during service.  It is noted that service 
connection was granted by the RO in 1966, with the current 
noncompensable evaluation assigned at that time.  

A noncompensable evaluation is warranted for an inguinal 
hernia that is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted for a recurrent postoperative 
hernia that is readily reducible and well supported by a 
truss or belt.  38 C.F.R. § 4.114, Code 7338.  

An examination was conducted by VA in January 2003.  At that 
time, it was noted that both right and left inguinal hernia 
scars are well healed.  There was no hernia present at that 
time.  The pertinent diagnosis was of post status right and 
left sided inguinal hernias.  

The veteran has not had any recurrence of either of his 
inguinal hernias.  There is no indication that he needs to 
use a truss or belt for support.  Under these circumstances, 
a compensable evaluation is not warranted.  There is no 
indication that the residual scarring is tender or otherwise 
causes functional impairment which would warrant a 
compensable rating.

Service connection for bilateral hearing loss was established 
in a 1992 rating decision, with the current noncompensable 
evaluation assigned at that time.  For evaluation of hearing 
impairment, examinations are conducted using the controlled 
speech discrimination test together with the results of pure 
tone audiometry testing.  A numeric designation of impaired 
efficiency is then assigned based upon the results of these 
tests and a percentage evaluation is reached by correlating 
the results for each ear.  38 C.F.R. § 4.85 and Tables VI, 
VIa, and VII.

When the pure tone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in January 2003.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
25
45
65
85
Left ear
25
45
55
65

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 55 
decibels in the right ear and 48 decibels in the left ear.  
Speech recognition ability 100 percent correct in the right 
ear and 94 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss. 

The veteran is claiming a total rating by reason of 
individual unemployability due to service connected 
disabilities.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  When 
these percentage standards are not met, consideration may be 
given to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

In addition to the disabilities that have been described, 
service connection is currently in effect for tinnitus, rated 
10 percent disabling.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Review of the record shows that the veteran had two years of 
college education and work experience as a computer 
consultant.  In his application for a total rating he stated 
that he was no longer able to lift computers and their 
components due to his service connected disabilities.  He 
stated that he last worked in January 2001.  When a total 
rating claim is presented, a VA examining physician should 
generally address the extent of functional and industrial 
impairment from the veteran's service-connected disabilities.  
See Gary v. Brown, 7 Vet. App. 231 (1994); Martin (Roy) v. 
Brown, 4 Vet. App. 136 (1993).  In May 2004, a VA examiner, 
commenting on the veteran's ability to maintain employment 
stated that the veteran appeared able to function as a 
computer analyst, which was sedentary employment.  As such, 
it is not demonstrated that the veteran is unable to obtain 
or retain employment due solely to his service connected 
disabilities.  Under these circumstances, this claim must be 
denied.  


ORDER

An increased rating for the residuals of a left tibia and 
fibula fracture, with traumatic arthritis, currently 
evaluated as 40 percent disabling, is denied.  

An increased rating for the residuals of a fracture of the 
2nd lumbar vertebra, with traumatic arthritis, currently 
evaluated as 30 percent disabling, is denied.  

An increased rating for chondromalacia of the left knee, 
currently evaluated as 10 percent disabling, is denied.  

A rating of 10 percent, but no more, for a callus of the 5th 
metatarsal of the left foot is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits. 

An increased (compensable) rating for bilateral inguinal 
hernias, status post surgical repair, is denied.  

An increased (compensable) rating for  bilateral hearing loss 
is denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


